Citation Nr: 0125134	
Decision Date: 10/23/01    Archive Date: 10/29/01

DOCKET NO.  97-29 004A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to restoration of a 20 percent disability rating 
for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and her mother


ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

The veteran had active service from October 1988 to October 
1991.

This appeal arises from March and May 1997 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey, that proposed and finalized a 
reduction of the veteran's service-connected lumbosacral 
strain disability rating from 20 percent to 10 percent.  The 
veteran has appealed to the Board of Veterans' Appeals 
(Board) for favorable resolution.

In October 1998, the Board remanded the case to the RO for 
additional development, including another orthopedic 
examination.  


FINDINGS OF FACT

1.  The May 1997 rating decision which reduced the rating for 
service-connected lumbosacral strain from 20 to 10 percent 
was based on one examination.

2.  At the time of the May 1997 rating decision, the service-
connected lumbosacral strain had been rated 20 percent 
disabling from October 1991.

3.  At the time of the May 1997 rating decision, sustained 
material improvement was not clearly demonstrated.

4.  At the time of the May 1997 rating decision, it was not 
reasonably certain that material improvement would be 
maintained under the ordinary conditions of life.



CONCLUSION OF LAW

The May 1997 rating decision which reduced the rating for 
service-connected lumbosacral strain from 20 to 10 percent is 
void ab initio.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 3.105(e), 3.344(a), (c) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this claim, the Veterans' Claims 
Assistance Act of 2000 (VCAA) was signed into law.  This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2001).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim, but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  As part of the 
notice, VA is to specifically inform the claimant of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

Regulations implementing the VCAA are now published at 
66 Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  
Except as specifically noted, the new regulations are 
effective November 9, 2000.

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  

Duty to Assist:  Because this decision effects a complete 
grant of the benefit sought on appeal, appellate review of 
this claim may be conducted without prejudice to the veteran, 
Bernard v. Brown, 4 Vet. App. 384 (1993), and it is 
unnecessary to analyze the impact of recent changes to the 
regulations defining VA's duty to assist.  See 66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

VA regulations provide that where reduction in evaluation of 
a service-connected disability is considered warranted and 
the lower evaluation would result in a reduction or 
discontinuance of compensation payments currently being made, 
a rating proposing the reduction or discontinuance is to be 
prepared setting forth all material facts and reasons.  
38 C.F.R. § 3.105(e) (2001).

Rating agencies will handle cases affected by change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations consistent with 
the laws and VA regulations governing disability compensation 
and pension.  It is essential that the entire record of 
examinations and the recent examination is full and complete, 
including all special examinations indicated as a result of 
general examination and the entire case history.  
Examinations less full and complete than those on which 
payments were authorized or continued will not be used as a 
basis of reduction.  Ratings on account of diseases subject 
to temporary or episodic improvement, e.g., manic depressive 
or other psychotic reaction, epilepsy, bronchial asthma, 
gastric or duodenal ulcer, many skin diseases, etc., will not 
be reduced on any one examination, except in those instances 
where all the evidence of record clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the physical or 
mental condition is clearly reflected, the rating agency will 
consider whether the evidence makes it reasonably certain 
that the improvement will be maintained under the ordinary 
conditions of life.  38 C.F.R. § 3.344(a) (2001); Brown v. 
Brown, 5 Vet. App. 413 (1993).  

The provisions above apply to ratings that have continued for 
long periods at the same level (5 years or more).  They do 
not apply to disabilities that have not become stabilized and 
are likely to improve.  Re-examinations disclosing 
improvement, physical or mental, in these disabilities will 
warrant reduction in rating.  38 C.F.R. § 3.344(c) (2001).

In the present case, the appellant's service connected 
lumbosacral strain was rated 20 percent disabling from 
October 31, 1991 through July 31, 1997.  A rating reduction 
was proposed in March 1997 and was finalized by rating 
decision issued in May 1997.  The effective date assigned for 
the reduction was August 1, 1997, which means that a 20 
percent rating had been in effect continuously for over 6 
years.  Hence, the provisions of 38 C.F.R. § 3.344(a) are for 
application.  As noted above, these provisions provide that a 
total disability rating that has existed for five years or 
more may not be reduced on any one examination, unless all 
the evidence of record establishes that a claimant's 
condition has undergone sustained material improvement.

The rating decision of May 1997, which finalized the 
reduction from 20 percent to 10 percent, was based upon a 
single VA examination given in January 1997.  The examination 
report mentions VA emergency room treatment in October 1996; 
however, the RO failed to obtain the report and the rating 
decision failed to acknowledge this evidence.  As prescribed 
by 38 C.F.R. § 3.344, a disability rating in effect over 5 
years cannot be reduced on the basis of a single examination 
unless all the evidence of record establishes that a 
claimant's condition has undergone sustained material 
improvement.  

Moreover, the evidence of record that was considered in the 
May 1997 rating reduction does not show sustained material 
improvement.  Comparing the symptoms reported in August 1994 
with the January 1997 symptoms, the Board notes remarkable 
similarity.  In August 1994, the veteran complained of 
persistent low back pain made worse by bad weather.  She 
reported daily numbness and tingling in the lower 
extremities.  The examiner reported that she walked and 
squatted normally and that the lumbosacral spine had normal 
curvature.  There was no paraspinal muscle spasm or 
tenderness on palpation.  She had full range of motion with 
minimum pain.  Straight leg raising test was positive at 45 
degrees bilaterally.  In January 1997, she described her low 
back pain as daily radiating to the feet.  The examiner noted 
that the veteran ambulated normally and that her back 
appeared to be normal with full range of motion, although 
extension was painful.  There was equivocal positive 
radiating pain during straight leg raising at 60 degrees, 
bilaterally.  She also had bilateral hamstring tightness.  
These two reports are simply too similar to conclude that the 
latter shows sustained material improvement.  Also, in 
assessing any improvement, the evidence must show with 
reasonable certainty that the improvement will be maintained 
under the ordinary conditions of life.  The evidence of 
record at the time of the May 1997 decision is deficient in 
this respect also. 

In Dofflemeyer v. Derwinski, 2 Vet. App. 277, 282 (1992), the 
Court of Veterans Appeals (the Court) held that the failure 
to consider and apply either the provisions of 38 C.F.R. § 
3.343(a) or 38 C.F.R. § 3.344, if applicable, renders a 
rating decision void ab initio.  As the RO failed to apply 
the provisions of 38 C.F.R. § 3.344 in its reduction of the 
disability evaluation, regardless of whether it did so after 
the Board's October 1998 remand, the Board now finds that the 
May 1997 rating decision is void ab initio as not in 
accordance with the law, and thus the Board has no legal 
option but to restore the 20 percent schedular rating.  
38 U.S.C.A. § 1155; 38 C.F.R. § 3.344(a), (c); Dofflemeyer, 
supra.


ORDER

Restoration of the 20 percent rating for lumbosacral strain 
is granted, effective from the date of reduction.



		
	J. E. Day
	Member, Board of Veterans' Appeals


 

